DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species I in the reply filed on 01/14/2021 is acknowledged.  The traversal is on the ground(s) that Applicant believes the combined search and examination of both of the defined species from the 07/14/2020 requirement for restriction would not be a serious burden.  This is not found persuasive because Applicant provided no reasoning as to why there would not be a serious burden in response to Examiner’s statement from 07/14/2020 there would be a serious burden.  Examiner still contends there is a serious burden in that there is a search and/or examination burden for the patentably distinct species as set forth above because the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
The requirement is still deemed proper and is therefore made FINAL.
Claims 7 & 8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/14/2020.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).
A rotating throttle plate
A gear driven throttle control mechanism
No new matter should be entered.

The drawings are objected to under 37 CFR 1.83(a) because they fail to the worm and sector gear arrangement as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “120” has been used to designate both intake assembly and inlet assembly.  

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-6, 9 & 10 are objected to because of the following informalities:
Claim 1, Lines 5-6, the phrase, “the rotor includes plurality of vane slots” should read --the rotor includes a plurality of vane slots--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 9 & 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to Claim 1, applicant has failed to show possession of the claimed invention by omitting essential detail needed to understand what the invention is and how it works.  Applicant claims “a variable duration throttle assembly…wherein the variable duration throttle assembly is configured to regulate the flow of steam into the rotor assembly from the inlet assembly so as to 
As to Claim 2, applicant has failed to show possession of the claimed invention by omitting essential detail needed to understand what the invention is and how it works.  Applicant claims “the throttle assembly further comprises a rotating throttle plate and a throttle port, and wherein the throttle plate is configured to selectively cover at least a portion of the throttle port.”  This raises questions to what applicant had possession of, in that neither the specification nor the drawings, or a combination thereof, adequately explain how the throttle plate is able to selectively cover at least a portion of the throttle port.  The same reasons for lack of written description as explained for Claim 1 are used for Claim 2.  Particularly, when looking at Figure 6, the throttle plate is not labeled, but is assumed to be the portion attached to throttle plug 132.  However, the throttle plate covers the entire throttle port even though it does not appear to be placed at either one of the maximum or minimum position, as described in instant application specification Paragraph 0025, so it is not clear how any steam is able to flow through the throttle port.  Additionally, even if there was an opening in the plate, it is not clear how the inlet port communicates with the throttle port, and how the throttle port communicates with the rotor assembly.
As to Claim 3, applicant has failed to show possession of the claimed invention by omitting essential detail needed to understand what the invention is and how it works.  Applicant claims “a throttle control configured to selectively rotate the throttle plate.”  This raises questions to what applicant had possession of, in that neither the specification nor the drawings, or a 
As to Claim 4, applicant has failed to show possession of the claimed invention by omitting essential detail needed to understand what the invention is and how it works.  Applicant claims “the throttle control is configured to rotate the throttle plate via a gear driven throttle control mechanism.”  This raises questions to what applicant had possession of, in that neither the specification nor the drawings, or a combination thereof, adequately explain how the throttle control is able to rotate the throttle plate via a gear driven throttle mechanism.  Except for stating gears are used for the control, there is no description in the specification describing how the throttle control structurally controls the throttle plate.  For example, there is no description stating how many gears are used, how they are couple to each other, how the throttle control is coupled to the gears or how the gears are coupled to the throttle plate.  Paragraph 0024 does state the gears can be a worm and sector gear, but no further explanation is provided.  Additionally, none of the control mechanism structure is shown in the figures.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 9 & 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 1, the term “a respective vane slot” in Line 7, is indefinite.  It is not clear if a new slot is being defined or if the respective vane slot is part of the plurality of vane slots defined in 6.  For the purpose of examination, the term will be interpreted as a respective vane slot of the plurality of vane slots.
The limitation “the variable duration throttle assembly is configured to regulate the flow of steam into the rotor assembly from the inlet assembly so as to provide substantially constant pressure expansion from the intake assembly through the exhaust assembly”, in Lines 15-18, is indefinite.  None of the specification, drawings, or claims provide any structure or process which dictates or explains how the variable duration throttle assembly controls the pressure from the inlet assembly to the exhaust assembly.  Additionally, it is unclear how the term “duration” is being used to define structure for the throttle.  The term is defined as either “continuance in time” or “the time during which something exists or lasts” by merriam-webster.com/dictionary/duration.  However, it is not clear how either of these definitions define the throttle when used in combination of the term variable.  Specifically, when considering the definitions, it appears the throttle is only used for a period of time.  However, it is not clear what structure imparts this feature or why this is done.  Therefore, it is not clear how this process is accomplished, making the limitation indefinite.  For the purpose of examination, any throttle assembly which is able to control the flow of steam through the inlet will be considered to be able to control the pressure in the system by controlling the fluid flow rate through the inlet will be considered to teach the limitation of the claim.
The term “intake assembly”, in Lines 17-18, lacks antecedent basis.  For the purpose of examination, the term will be considered to be the inlet assembly.
As to Claim 2, the limitation “the throttle assembly further comprises a rotating throttle plate and a throttle port, and wherein the throttle plate is configured to selectively cover at least a portion of the throttle port”, is indefinite.  The specification does not provide sufficient detail on how the throttle plate rotates to cover or uncover the throttle port, and none of the drawings 
As to Claim 3, the limitation “a throttle control configured to selectively rotate the throttle plate”, is indefinite.  The specification does not provide sufficient detail on how the throttle control is able to rotate the throttle plate.  Instant application Paragraphs 0005 and 0024 describe the use of gears, which may be a worm gear, but no other explanation describing how the gears interact with the throttle control and the throttle plate are provided.  Additionally, none of the figures show this feature.  Therefore, it is not clear how the structure in this claim works within any of the other structure claimed in Claims 1 or 2, making the limitation indefinite.  For the purpose of examination, any rotary valve/throttle with a throttle control able to control the means to cover/uncover a throttle port will be considered to meet the limitations of the claim.
As to Claim 4, the limitation “the throttle control is configured to rotate the throttle plate via a gear driven throttle control mechanism”, is indefinite.  The specification does not provide sufficient detail on how the throttle control is able to rotate the throttle plate via a gear driven throttle mechanism.  Instant application Paragraphs 0005 and 0024 describe the use of gears, which may be a worm gear, but no other explanation describing how the gears interact with the throttle control and the throttle plate are provided.    Additionally, none of the figures show this feature.  Therefore, it is not clear how the structure in this claim works within any of the other structure claimed in Claims 1-3, making the limitation indefinite.  For the purpose of examination, any gear system which can control a rotating valve will be considered to meet the limitations of the claim.
As to Claim 6, the term “the rotor housing”, in Line 2, lacks antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 6 & 9 are rejected under 35 U.S.C. 102 as being unpatentable over Granberg (U.S. Patent 3,806,286).
As to Claim 1 Granberg teaches a rotary steam motor (Figures 1-3) comprising: an inlet assembly (at least 16/17/18/19/20) including an inlet port (18) and an inlet housing (see Figure 2 below), the inlet port (15/17) being configured to allow steam to enter (Column 2, Lines 14-19) the inlet housing (see Figure 2 below); a rotor assembly (at least 50/51/30) including a rotor (50), a support shaft (27), and a plurality of (as shown in Figure 2) vanes (51), wherein the support shaft (27) is configured to rotate with (Column 3, Lines 59-61) the rotor (50), and the rotor (50) includes plurality of vane slots (the axial slots described in Column 3, Lines 31-37; most likely Element 52 in Figure 2, but Element 52 is not mentioned in the specification) such that each vane (51) is configured to slidably engage within a respective vane slot (the axial slots described in Column 3, Lines 31-37; most likely Element 52 in Figure 2, but Element 52 is not mentioned in the specification); an exhaust assembly (14/15, as shown in Figure 2) including an exhaust port (15) and an exhaust housing (see Figure 2 below; including 14), the exhaust port (15) being configured to allow steam (since 14/15 is labeled as exhaust, and steam enters the inlet 15/17, as described in Column 2, Lines 14-19, one of ordinary skill in the art would recognize the same steam which enter the steam motor via the inlet 15/17 will also exit the steam motor via the exhaust 14/15) to exit (as shown in Figure 2) the exhaust housing (14); and a variable duration throttle assembly (21; see 112(b) rejection above), wherein the rotor 

    PNG
    media_image1.png
    453
    695
    media_image1.png
    Greyscale

Granberg Figure 2, Modified by Examiner

As to Claim 2, Granberg teaches all the limitations of Claim 1, and continues to teach the throttle assembly (21) further comprises a rotating throttle plate (see Figure 2 below) and a throttle port (see Figure 2 below), and wherein the throttle plate (see Figure 2 below) is configured to selectively cover at least a portion of (as shown in Figure 2; see clarification at end of paragraph) the throttle port (see Figure 2 below).  As the throttle plate (shown below) rotates either clockwise or counterclockwise via handle 22, the throttle port will be covered and uncovered.

    PNG
    media_image2.png
    453
    695
    media_image2.png
    Greyscale

Granberg Figure 2, Modified by Examiner

As to Claim 3, Granberg teaches all the limitations of Claims 1 & 2, and continues to teach a throttle control (22) configured to selectively rotate (Column 2, Lines 19-27) the throttle plate (see Figure 2 in Claim 2 rejection above).

As to Claim 5, Granberg teaches all the limitations of Claim 1, and continues to teach the rotor assembly (at least 50/51/30) defines at least one intake area (see Figure 2 in Claim 1 rejection above in which steam enters the rotor assembly (at least 50/51/30) from (as shown in Figure 2, the rotor assembly is downstream from the inlet assembly) the inlet assembly (at least 16/17/18/19/20), and at least one corresponding exhaust area (see Figure 2 in Claim 1 rejection above), in which steam exits the rotor assembly to (as shown in Figure 2, the exhaust assembly is downstream from the rotor assembly) the exhaust assembly (14/15).
As to Claim 6, Granberg teaches all the limitations of Claims 1 & 5, and continues to teach a central axis (axially through the center of shaft 27) of the rotor (50) and support shaft (27) is offset (Column 1, Lines 44-56) with respect to a central axis (through the center of Element 30, as shown in Figure 2) of an inner surface (56) of the rotor housing (30).
As to Claim 9, Granberg teaches all the limitations of Claims 1 & 5, and continues to teach the rotor assembly (at least 50/51/30) further defines at least one expansion area (see Figure 2 in Claim 1 rejection above) located between the at least one intake area and the at least one exhaust area (as shown in Figure 2 in Claim 1 rejection above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Granberg, in view of Keller (U.S. Patent 3,797,975).
As to Claim 4, Granberg teaches all of the limitations of Claims 1-3, but does not teach the throttle control is configured to rotate the throttle plate via a gear driven throttle control mechanism.
Keller describes a rotary vane motor device with an adjustment mechanism (119/131) to throttle (via 131) the inlet 31 into the rotary device (111/113/117/119) which is controlled by a gear (137/135) adjustment means (133) in the housing (11).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the gear driven throttle control mechanism, as taught by Keller, to control the .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Granberg, in view of Frank (U.S. Patent 4,175,393).
As to Claim 10, Granberg teaches all of the limitations of Claim 1, but does not teach a generator assembly configured to convert rotating motion into electrical power, and wherein the generator assembly is operably connected to the support shaft.  However, Granberg does teach using steam engines/motors as a means for generating power (Column 1, Lines 16-19).
Frank describes a rotary vane drive, and teaches a generator assembly (80) configured to convert rotating motion into electrical power (80 is described as an electric generator), and wherein the generator assembly (80) is operably connected to (via 34) the support shaft (22).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to place an electric generator, as taught by Frank, on the shaft of the rotary steam motor, as taught by Granberg, since generating power is a well-known competitive utilization of rotary steam motors (Granberg Column 1, Lines 10-20).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Staffend (U.S. PGPub 2010/0050628) describes a rotary vane compressor/expander which has an inlet throttle assembly comprised of a rotating plate and a geared control mechanism.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID N BRANDT/            Examiner, Art Unit 3746                                                                                                                                                                                            /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746